Motion for leave to appeal dismissed for failure to comply with the Court of Appeals Rules of Practice (§ 500.11 [d] [4] [22 NYCRR 500.1 (d) (4)]). Motion to dismiss appeal taken *673as of right, insofar as it seeks dismissal of the portion of the appeal seeking review of the April 12, 1984 order of the Appellate Division appealed from, granted and that portion of the appeal dismissed, without costs, upon the ground that the modification at the Appellate Division is not in a substantial respect (CPLR 5601, subd [a], par [iii]); motion, insofar as it seeks dismissal of the portion of the appeal taken pursuant to CPLR 5601 (subd [d]) to review the prior nonfinal order of the Appellate Division, denied.
Judge Simons taking no part.